DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-20, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Application 17/128,744, filed on 12/21/2020 claims foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy for foreign application IT102019000025399 has been filed on 12/23/2019 is provided.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 and 08/23/2021 have been fully considered. The IDS mentioned the NPL of Stanley A.J. Though the submission missing this document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1,9-10,12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Nieminen et al. (US 20130204567 A1), (hereinafter Nieminen) a in view of Klipp et al. (US 20170356744 A1 ) (hereinafter Klipp) and further in view of Burgett et al. (US 6735542 B1) (hereinafter Burgett).
Regarding independent claim 1 Nieminen teaches a method for providing navigation information by a navigation sensing device ( Para[0035], “The device itself can also be, for example a mobile smart phone or a satellite navigator.)including an absolute positioning source providing absolute position data (Para[0018], “The term "satellite positioning" comprises both positioning based on positioning information transmitted by satellites in orbit above the Earth and positioning based on information transmitted by positioning base stations located on the surface of the Earth”)  including an absolute altitude (Para [0013], “A second intention is to create a method, which also permits absolute altitude to be determined”), an inertial measurement unit providing motion data including accelerations (Fig 1, block 18)  and angular rates, and a barometer sensor (Fig 4, barometer 43) providing a pressure measurement (Para [0014], “In the invention, a remote positioning system able to provide altitude information, such as a satellite-positioning system as well as measurement based on an atmospheric pressure  sensor (barometric sensor) and/or an acceleration sensor, is utilized in a new way”), the method comprising:
	Nieminen is silent with regards to providing three-dimensional data, processing, by a first data fusion process, the motion data and the absolute position data to obtain two-dimensional position information; and including state variables representing calibration parameters and a current estimate of the calibration parameters feeding back to the system update operation the difference to correct the calibration parameters and the altitude estimate in the system update operation.  
	Klipp teaches three-dimensional absolute position data (Para [0020], “localization apparatus in the localization space. In an advantageous embodiment, the at least one translation sensor, the at least one rotation sensor and/or the at least one magnetometer apparatus are embodied as a one-axis, two-axis and/or three-axis measuring means. Using this, it is possible to determine the position and orientation along a one-dimensional environment, such as e.g. a corridor, in a plane or in a space.”)
processing, by a first data fusion process ( Para[0026], “By way of example the data fusion can be carried out in the data processing apparatus.”), the motion data and the absolute position data (Para [0026], “The accuracy can be improved if, in one embodiment, at least one sensor part at an extremity of the user captures data about movement (i.e. motion data) variables at the extremity and transfers these to the data processing apparatus. Thus, the step movements can be captured more accurately by means of a foot sensor such that the position data on account of the movement are more precise and therefore able to supply an improved result when fusing the data. By way of example the data fusion can be carried out in the data processing apparatus.” Also based on Para [0025], “Alternatively, or additionally, it is possible for the means for determining the absolute position of the localization apparatus to comprise an evaluation means for an optical marker, in particular a QR code. By way of example, an absolute position in the space may be effectuated by recording a QR code by means of a camera apparatus in order to determine the absolute position.”) to obtain two-dimensional position information (Para [0020], “In an advantageous embodiment, the at least one translation sensor, the at least one rotation sensor and/or the at least one magnetometer apparatus are embodied as a one-axis, two-axis and/or three-axis measuring means; and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement fusion of motion data and usage of calibration parameter as taught by Klipp into the navigation system of Nieminen since the technique of Klipp is applied on navigation system. Therefore, this technique of motion data fusion and calibration facilitate to increase accuracy and determine position and location in an efficient manner (Klipp, Para [0019]).
Nieminen further teaches processing, by a second data fusion process, the pressure measurement and the absolute position data to obtain an altitude estimate, the processing, by the second data fusion process (Fig 4, Para [0057], “FIG. 4 shows as a flow diagram a model, in which an altitude fusion calculation 40 according to one preferred embodiment is shown on the left-hand side. The calculation comprises the estimation 41 of the reliability of a satellite based altitude measurement and atmospheric-pressure measurement, calculation 42 of a satellite-based altitude estimate, calculation 43 of atmospheric-pressure-based vertical speed, and the combination 44 of these to arrive at a calculated or estimated altitude.”), including: performing a recursive estimation operation to obtain the altitude estimate, including recursively (Para [0053], “The reliability of the measurements and/or the corrected altitude reading can be estimated mathematically using suitable arrangements. This can be done be estimating separately the data and/or system-error estimates relating to separate measurements. Known methods exist for this. If the arrangements for determining the altitude reading are arranged to use an iterative or recursive algorithm, which is arranged to make the altitude reading more precise on the basis of measurement data, the reliability of the final result can be evaluated on the basis of the stabilization time of the algorithm.”)  estimating a state vector (Para [0065] –[0066]), the recursive estimation operation comprising at each iteration performing a system update operation including updating a state transition model estimating the altitude estimate using the pressure measurement (Claim 21- “the system of claim 1, wherein the device is arranged to use an iterative or recursive algorithm, which is further arranged to make the altitude reading more correct continuously on the basis of measurement data.” According to Abstract “pressure” is considered as a measurement data) 
performing a measurement update operation using the absolute altitude, the measurement update operation comprising (Para [0013], “absolute altitude determined”, Para [0014], “In the invention, a remote positioning system able to provide altitude information, such as a satellite-positioning system as well as measurement based on an atmospheric pressure sensor (barometric sensor) and/or an acceleration sensor, is utilized in a new way. In one preferred embodiment of the invention, correct altitude information (i.e. update measurement) is provided by a remote positioning sensor with the aid of the rate of change of the atmospheric pressure and/or acceleration information”): 
calculating of a difference between the altitude estimate and the absolute altitude (Para [0061], “Accurate altitude information is especially important when navigating in mountainous areas. The invention can be combined with navigation applications, for example in such a way that the device comprises the capability to calculate direction and/or distance to a defined navigation point, with the aid of the said satellite-positioning sensor and/or a compass, and the capability to show on a display the direction and/or distance, as well as the altitude reading, preferably the corrected altitude reading and/or an altitude reading determined directly on a satellite or atmospheric-pressure basis, or the difference in altitude to the navigation point”); 
updating the altitude estimate for the system update operation as a function of the difference (Para [0061], “Accurate altitude information is especially important when navigating in mountainous areas. The invention can be combined with navigation applications, for example in such a way that the device comprises the capability to calculate direction and/or distance to a defined navigation point, with the aid of the said satellite-positioning sensor and/or a compass, and the capability to show on a display the direction and/or distance, as well as the altitude reading, preferably the corrected altitude (i.e. update) reading and/or an altitude reading determined directly on a satellite or atmospheric-pressure basis, or the difference in altitude to the navigation point.”); and a system update operation including updating a state transition model estimating the altitude estimate using the pressure measurement (Claim 21- “the system of claim 1, wherein the device is arranged to use an iterative or recursive algorithm, which is further arranged to make the altitude reading more correct continuously on the basis of measurement data.” According to Abstract “pressure” is considered as a measurement data).
Nieminen is silent with regards to including state variables representing calibration parameters and a current estimate of the calibration parameters 
	Klipp further teaches including state variables representing calibration parameters (Para [0191], “Initial points are the beacon data (i.e. calibration parameters) from the calibration phase (302, FIG. 2A)”) and a current estimate of the calibration parameters (Para [0183], “In FIG. 2A, the steps which occur during the calibration for determining the absolute position are carried out, wherein use is made here of a radio beacon 10”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement fusion of motion data and usage of calibration parameter as taught by Klipp into the navigation system of Nieminen since the technique of Klipp is applied on navigation system. Therefore, this technique of motion data fusion and calibration facilitate to increase accuracy and determine position and location in an efficient manner (Klipp, Para [0019]).
	The combination of Nieminen and Klipp is silent with regards to feeding back to the system update operation the difference to correct the calibration parameters and the altitude estimate in the system update operation.  
	Burgett teaches feeding back to the system update operation the difference to correct the calibration parameters and the altitude estimate in the system update operation (Abstract, “The device includes a barometric pressure sensor and a GPS receiver. A processor calculates barometric and GPS derived altitudes and, based on a difference therebetween, corrects barometer altitude readings that would otherwise include drift errors. The processor uses a filter, such as a state feedback loop, to determine correction factors. The state feedback loop is adjustable to operate with different time constants. An error drift model is empirically determined and used to set the time constant. The time constant may be adjusted during operation based on a relation between the barometer correction quantity and an uncertainty in the vertical component of the GPS derived altitude. The method includes updating and recalibrating an atmospheric pressure model used to derive altitudes from the output of the barometric pressure sensor”)
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement feedback and correction of calibration parameter as taught by Burgett into the navigation system of Nieminen since the technique of Burgett is applied on navigation system. Therefore, implementation of feedback loop would facilitate maintaining improvement in navigation without separating calibration and make the process faster (Burgett, Col 3, line 4-10).
Regarding claim 9 the combination of Nieminen, Klipp and Burgett teaches the limitations of claim 1.
	Nieminen is silent with regards to comprising storing the state variables corresponding to a given event, and loading the stored state variables as initialization values corresponding to a new event following the given event.  
	Klipp teaches comprising storing the state variables corresponding to a given event (Fig 2B 214), and loading the stored state variables as initialization values corresponding to a new event following the given event (Para [0163] – [0166] discusses storing data and initialization).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement initialization of variable as taught by Klipp into the navigation system of Nieminen since the technique of Klipp is applied on navigation system. Therefore, this technique initialization would facilitate proper and efficient navigation parameter calculation (Klipp, Para [0019]).

Regarding independent claim 12 Nieminen teaches an absolute positioning source providing absolute position data (Para[0018], “The term "satellite positioning" comprises both positioning based on positioning information transmitted by satellites in orbit above the Earth and positioning based on information transmitted by positioning base stations located on the surface of the Earth”)  including an absolute altitude ( Para [0013], “A second intention is to create a method, which also permits absolute altitude to be determined.”); an inertial measurement unit providing motion data including accelerations and angular rates ( Fig 1, block 18)  ; a barometer sensor providing a pressure measurement (Para[0014], “In the invention, a remote positioning system able to provide altitude information, such as a satellite-positioning system as well as measurement based on an atmospheric pressure  sensor (barometric sensor) and/or an acceleration sensor, is utilized in a new way”); and 
	Nieminen is silent with regards to providing three-dimensional absolute position data a processor module configured to: process, in a first data fusion process, the motion data and the absolute position data to obtain two-dimensional position information; and a current estimate of the calibration parameters; and feeding back to the system update operation the difference to correct the calibration parameters and the altitude estimate in the system update operation. 
	Klipp teaches three-dimensional absolute position data (Para [0020], “localization apparatus in the localization space. In an advantageous embodiment, the at least one translation sensor, the at least one rotation sensor and/or the at least one magnetometer apparatus are embodied as a one-axis, two-axis and/or three-axis measuring means. Using this, it is possible to determine the position and orientation along a one-dimensional environment, such as e.g. a corridor, in a plane or in a space.”)
a processor module configured to: process, in a first data fusion process (Para[0026], “By way of example the data fusion can be carried out in the data processing apparatus.”), the motion data and the absolute position data (Para [0026], “The accuracy can be improved if, in one embodiment, at least one sensor part at an extremity of the user captures data about movement (i.e. motion data) variables at the extremity and transfers these to the data processing apparatus. Thus, the step movements can be captured more accurately by means of a foot sensor such that the position data on account of the movement are more precise and therefore able to supply an improved result when fusing the data. By way of example the data fusion can be carried out in the data processing apparatus.” Also based on Para [0025], “Alternatively, or additionally, it is possible for the means for determining the absolute position of the localization apparatus to comprise an evaluation means for an optical marker, in particular a QR code. By way of example, an absolute position in the space may be effectuated by recording a QR code by means of a camera apparatus in order to determine the absolute position.”) to obtain two-dimensional position information (Para [0020], “In an advantageous embodiment, the at least one translation sensor, the at least one rotation sensor and/or the at least one magnetometer apparatus are embodied as a one-axis, two-axis and/or three-axis measuring means; and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement fusion of motion data and usage of calibration parameter as taught by Klipp into the navigation system of Nieminen since the technique of Klipp is applied on navigation system. Therefore, this technique of motion data fusion and calibration facilitate to increase accuracy and determine position and location I efficient manner (Klipp, Para [0019]).
Nieminen further teaches process, in a second data fusion process, the pressure measurement and the absolute position data to obtain an altitude estimate, wherein the second data fusion process includes (Fig 4, Para [0057], “FIG. 4 shows as a flow diagram a model, in which an altitude fusion calculation 40 according to one preferred embodiment is shown on the left-hand side. The calculation comprises the estimation 41 of the reliability of a satellite-based altitude measurement and atmospheric-pressure measurement, calculation 42 of a satellite-based altitude estimate, calculation 43 of atmospheric-pressure-based vertical speed, and the combination 44 of these to arrive at a calculated or estimated altitude.”), performing a recursive estimation operation to obtain the altitude estimate, including recursively (Para [0053], “The reliability of the measurements and/or the corrected altitude reading can be estimated mathematically using suitable arrangements. This can be done be estimating separately the data and/or system-error estimates relating to separate measurements. Known methods exist for this. If the arrangements for determining the altitude reading are arranged to use an iterative or recursive algorithm, which is arranged to make the altitude reading more precise on the basis of measurement data, the reliability of the final result can be evaluated on the basis of the stabilization time of the algorithm”)  estimating a state vector (Para [0065] –[0066]), the recursive estimation operation comprising at each iteration performing a system update operation including updating a state transition model estimating the altitude estimate using the pressure measurement (Claim 21- “the system of claim 1, wherein the device is arranged to use an iterative or recursive algorithm, which is further arranged to make the altitude reading more correct continuously on the basis of measurement data.” According to Abstract “pressure” is considered as a measurement data).
performing a measurement update operation using the absolute altitude, the measurement update operation comprising (Para [0013], “absolute altitude determined”, Para [0014], “In the invention, a remote positioning system able to provide altitude information, such as a satellite-positioning system as well as measurement based on an atmospheric pressure sensor (barometric sensor) and/or an acceleration sensor, is utilized in a new way. In one preferred embodiment of the invention, correct altitude information (i.e. update measurement) is provided by a remote positioning sensor with the aid of the rate of change of the atmospheric pressure and/or acceleration information.”): 
calculating of a difference between the altitude estimate and the absolute altitude (Para [0061], “Accurate altitude information is especially important when navigating in mountainous areas. The invention can be combined with navigation applications, for example in such a way that the device comprises the capability to calculate direction and/or distance to a defined navigation point, with the aid of the said satellite-positioning sensor and/or a compass, and the capability to show on a display the direction and/or distance, as well as the altitude reading, preferably the corrected altitude reading and/or an altitude reading determined directly on a satellite or atmospheric-pressure basis, or the difference in altitude to the navigation point”); 
updating the altitude estimate for the system update operation as a function of the difference (Para [0061], “Accurate altitude information is especially important when navigating in mountainous areas. The invention can be combined with navigation applications, for example in such a way that the device comprises the capability to calculate direction and/or distance to a defined navigation point, with the aid of the said satellite-positioning sensor and/or a compass, and the capability to show on a display the direction and/or distance, as well as the altitude reading, preferably the corrected altitude (i.e. update) reading and/or an altitude reading determined directly on a satellite or atmospheric-pressure basis, or the difference in altitude to the navigation point”); and a system update operation including updating a state transition model estimating the altitude estimate using the pressure measurement (Claim 21- “the system of claim 1, wherein the device is arranged to use an iterative or recursive algorithm, which is further arranged to make the altitude reading more correct continuously on the basis of measurement data.” According to Abstract “pressure” is considered as a measurement data).
	Nieminen is silent with regards to including state variables representing calibration parameters.
	Klipp further teaches including state variables representing calibration parameters (Para [0191], “Initial points are the beacon data (i.e. calibration parameters) from the calibration phase (302, FIG. 2A)”) and a current estimate of the calibration parameters (Para [0183], “In FIG. 2A, the steps which occur during the calibration for determining the absolute position are carried out, wherein use is made here of a radio beacon 10”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement fusion of motion data and usage of calibration parameter as taught by Klipp into the navigation system of Nieminen since the technique of Klipp is applied on navigation system. Therefore, this technique of motion data fusion and calibration facilitate to increase accuracy and determine position and location I efficient manner (Klipp, Para [0019]).
	The combination of Nieminen and Klipp is silent with regards to feeding back to the system update operation the difference to correct the calibration parameters and the altitude estimate in the system update operation.  
	Burgett teaches feeding back to the system update operation the difference to correct the calibration parameters and the altitude estimate in the system update operation (Abstract, “The device includes a barometric pressure sensor and a GPS receiver. A processor calculates barometric and GPS derived altitudes and, based on a difference therebetween, corrects barometer altitude readings that would otherwise include drift errors. The processor uses a filter, such as a state feedback loop, to determine correction factors. The state feedback loop is adjustable to operate with different time constants. An error drift model is empirically determined and used to set the time constant. The time constant may be adjusted during operation based on a relation between the barometer correction quantity and an uncertainty in the vertical component of the GPS derived altitude. The method includes updating and recalibrating an atmospheric pressure model used to derive altitudes from the output of the barometric pressure sensor”)
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement feedback and correction of calibration parameter as taught by Burgett into the navigation system of Nieminen since the technique of Burgett is applied on navigation system. Therefore, implementation of feedback loop would facilitate maintaining improvement in navigation without separating calibration and make the process faster (Burgett, Col 3, line 4-10).

Regarding claim 10 and 14 the combination of Nieminen, Klipp and Burgett teaches the limitations of claim 1 and 12 respectively.
	Nieminen further teaches wherein the absolute positioning source is a global navigation satellite system receiver (Abstract. Also, para [0018]).  

Regarding claim 13 the combination of Nieminen, Klipp and Burgett teaches the limitations of claim 12.
	Nieminen is silent with regards to wherein the processor module comprises a nonvolatile memory configured to store the state variables corresponding to a given event.
	Klipp teaches wherein the processor module comprises a nonvolatile memory configured to store the state variables corresponding to a given event (Fig 2B, block 214).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement memory to store data as taught by Klipp into the navigation system of Nieminen since the technique of Klipp is applied on navigation system. Therefore, this technique of storing data would facilitate future use of large amount of data (Klipp, Fig 2B).

Regarding independent claim 18 Nieminen teaches accelerations and angular rates (Fig 1, block 18)  provided by an inertial measurement unit, absolute position data (Para[0018], “The term "satellite positioning" comprises both positioning based on positioning information transmitted by satellites in orbit above the Earth and positioning based on information transmitted by positioning base stations located on the surface of the Earth”)  including an absolute altitude (Para [0013], “A second intention is to create a method, which also permits absolute altitude to be determined.”) , including an absolute altitude (Para [0013], “A second intention is to create a method, which also permits absolute altitude to be determined.”), provided by an absolute positioning source process, in a second data fusion process, a pressure measurement provided by a barometer sensor, and the absolute position data, to obtain an altitude estimate, the second data fusion process including (Fig 4, Para [0057], “FIG. 4 shows as a flow diagram a model, in which an altitude fusion calculation 40 according to one preferred embodiment is shown on the left-hand side. The calculation comprises the estimation 41 of the reliability of a satellite-based altitude measurement and atmospheric-pressure measurement, calculation 42 of a satellite-based altitude estimate, calculation 43 of atmospheric-pressure-based vertical speed, and the combination 44 of these to arrive at a calculated or estimated altitude”) 
performing a recursive estimation operation to obtain the altitude estimate, including recursively (Para [0053], “The reliability of the measurements and/or the corrected altitude reading can be estimated mathematically using suitable arrangements. This can be done be estimating separately the data and/or system-error estimates relating to separate measurements. Known methods exist for this. If the arrangements for determining the altitude reading are arranged to use an iterative or recursive algorithm, which is arranged to make the altitude reading more precise on the basis of measurement data, the reliability of the final result can be evaluated on the basis of the stabilization time of the algorithm”) estimating a state vector ( Para [0065] –[0066]) including the recursive estimation operation comprising at each iteration performing a system update operation including updating a state transition model estimating the altitude estimate using the pressure measurement (Claim 21- “the system of claim 1, wherein the device is arranged to use an iterative or recursive algorithm, which is further arranged to make the altitude reading more correct continuously on the basis of measurement data.” According to Abstract “pressure” is considered as a measurement data) and a current estimate of the calibration parameters; and performing a measurement update operation using the absolute altitude, the measurement update operation comprising (Para [0013], “absolute altitude determined”, Para [0014] , “In the invention, a remote positioning system able to provide altitude information, such as a satellite-positioning system as well as measurement based on an atmospheric pressure sensor (barometric sensor) and/or an acceleration sensor, is utilized in a new way. In one preferred embodiment of the invention, correct altitude information (i.e. update measurement) is provided by a remote positioning sensor with the aid of the rate of change of the atmospheric pressure and/or acceleration information”): calculating of a difference between the altitude estimate and the absolute altitude (Para [0061], “Accurate altitude information is especially important when navigating in mountainous areas. The invention can be combined with navigation applications, for example in such a way that the device comprises the capability to calculate direction and/or distance to a defined navigation point, with the aid of the said satellite-positioning sensor and/or a compass, and the capability to show on a display the direction and/or distance, as well as the altitude reading, preferably the corrected altitude reading and/or an altitude reading determined directly on a satellite or atmospheric-pressure basis, or the difference in altitude to the navigation point”); updating the altitude estimate for the system update operation as a function of the difference (Para [0061], “Accurate altitude information is especially important when navigating in mountainous areas. The invention can be combined with navigation applications, for example in such a way that the device comprises the capability to calculate direction and/or distance to a defined navigation point, with the aid of the said satellite-positioning sensor and/or a compass, and the capability to show on a display the direction and/or distance, as well as the altitude reading, preferably the corrected altitude (i.e. update) reading and/or an altitude reading determined directly on a satellite or atmospheric-pressure basis, or the difference in altitude to the navigation point”); and 
	Nieminen is silent with regards to providing three-dimensional data; process, in a first data fusion process, motion data including, accelerations and angular rates provided by an inertial measurement unit, and three-dimensional absolute position data, including an absolute altitude, provided by an absolute positioning source, to obtain two- dimensional position information; state variables representing calibration parameters, feeding back to the system update operation the difference to correct the calibration parameters and the altitude estimate in the system update operation.  
	Klipp teaches three-dimensional absolute position data (Para [0020], “localization apparatus in the localization space. In an advantageous embodiment, the at least one translation sensor, the at least one rotation sensor and/or the at least one magnetometer apparatus are embodied as a one-axis, two-axis and/or three-axis measuring means. Using this, it is possible to determine the position and orientation along a one-dimensional environment, such as e.g. a corridor, in a plane or in a space.”)
 process, in a first data fusion process (Para[0026], “By way of example the data fusion can be carried out in the data processing apparatus.”), the motion data and the absolute position data (Para [0026], “The accuracy can be improved if, in one embodiment, at least one sensor part at an extremity of the user captures data about movement (i.e. motion data) variables at the extremity and transfers these to the data processing apparatus. Thus, the step movements can be captured more accurately by means of a foot sensor such that the position data on account of the movement are more precise and therefore able to supply an improved result when fusing the data. By way of example the data fusion can be carried out in the data processing apparatus.” Also based on Para [0025], “Alternatively, or additionally, it is possible for the means for determining the absolute position of the localization apparatus to comprise an evaluation means for an optical marker, in particular a QR code. By way of example, an absolute position in the space may be effectuated by recording a QR code by means of a camera apparatus in order to determine the absolute position.”) to obtain two-dimensional position information (Para [0020], “In an advantageous embodiment, the at least one translation sensor, the at least one rotation sensor and/or the at least one magnetometer apparatus are embodied as a one-axis, two-axis and/or three-axis measuring means; and
including state variables representing calibration parameters (Para [0191], “Initial points are the beacon data (i.e. calibration parameters) from the calibration phase (302, FIG. 2A)”) and a current estimate of the calibration parameters (Para [0183], “In FIG. 2A, the steps which occur during the calibration for determining the absolute position are carried out, wherein use is made here of a radio beacon 10.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement fusion of motion data and usage of calibration parameter as taught by Klipp into the navigation system of Nieminen since the technique of Klipp is applied on navigation system. Therefore, this technique of motion data fusion and calibration facilitate to increase accuracy and determine position and location in an efficient manner (Klipp, Para [0019]).

	The combination of Nieminen and Klipp is silent with regards to feeding back to the system update operation the difference to correct the calibration parameters and the altitude estimate in the system update operation.  
	Burgett teaches feeding back to the system update operation the difference to correct the calibration parameters and the altitude estimate in the system update operation (Abstract, “The device includes a barometric pressure sensor and a GPS receiver. A processor calculates barometric and GPS derived altitudes and, based on a difference therebetween, corrects barometer altitude readings that would otherwise include drift errors. The processor uses a filter, such as a state feedback loop, to determine correction factors. The state feedback loop is adjustable to operate with different time constants. An error drift model is empirically determined and used to set the time constant. The time constant may be adjusted during operation based on a relation between the barometer correction quantity and an uncertainty in the vertical component of the GPS derived altitude. The method includes updating and recalibrating an atmospheric pressure model used to derive altitudes from the output of the barometric pressure sensor”)
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement feedback and correction of calibration parameter as taught by Burgett into the navigation system of Nieminen since the technique of Burgett is applied on navigation system. Therefore, implementation of feedback loop would facilitate maintaining improvement in navigation without separating calibration and make the process faster (Burgett, Col 3, line 4-10).

Claims 2,7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Nieminen in view of Klipp  and further in view of Burgett and further in view of Hamilton (US 20180356492 A1) (hereinafter Hamilton).
Regarding claim 2 the combination of Nieminen, Klipp and Burgett teaches the limitations of claim 1.
	Nieminen teaches wherein the recursive estimation operation (Para [0053], “Known methods exist for this. If the arrangements for determining the altitude reading are arranged to use an iterative or recursive algorithm.”)
	Nieminen is silent with regards to wherein the recursive estimation operation includes Kalman filtering (non-teaching part in bold).
	Hamilton teaches wherein the recursive estimation operation includes Kalman filtering (Abstract, “A location estimation system includes a plurality of Kalman
Filters”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kalman filter as taught by Hamilton into the recursive algorithm of Nieminen since the technique of Hamilton is applied on recursive algorithm. Therefore, this technique of including Kalman filter would facilitate precise estimation in faster manner (Hamilton, Para [0039] – [0040]).

Regarding claim 7 the combination of Nieminen, Klipp and Burgett teaches the limitations of claim 2.
	Nieminen teaches executing a next iteration of the filtering in the recursive estimation operation (Para [0053], “The reliability of the measurements and/or the corrected altitude reading can be estimated mathematically using suitable arrangements. This can be done be estimating separately the data and/or system-error estimates relating to separate measurements. Known methods exist for this. If the
arrangements for determining the altitude reading are arranged to use an iterative or recursive algorithm, which is arranged to make the altitude reading more precise on the
basis of measurement data, the reliability of the final result can be evaluated on the basis of the stabilization time of the algorithm”)
	Nieminen is silent with regards to feeding back to the system update operation the difference to correct the altitude estimate in the system update operation and the calibration parameters after waiting for a next pressure measurement.
	Burgett teaches feeding back to the system update operation the difference to correct (Abstract, “the device includes a barometric pressure sensor and a GPS receiver. A processor calculates barometric and GPS derived altitudes and, based on a difference therebetween, corrects barometer altitude readings that would otherwise include drift errors. The processor uses a filter, such as a state feedback loop, to determine correction factors. The state feedback loop is adjustable to operate with different time constants. An error drift model is empirically determined and used to set the time constant. The time constant may be adjusted during operation based on a relation between the barometer correction quantity and an uncertainty in the vertical component of the GPS derived altitude.”) the altitude estimates in the system update operation (Col 3, line 45-50) and the calibration parameters after waiting for a next pressure measurement (Col 13, line 40-60).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement feedback and correction of calibration parameter as taught by Burgett into the navigation system of Nieminen since the technique of Burgett is applied on navigation system. Therefore, implementation of feedback loop would facilitate maintaining improvement in navigation without separating calibration and make the process faster (Burgett, Col 3, line 4-10).
Regarding claim 15 the combination of Nieminen, Klipp and Burgett teaches the limitations of claim 12.
	Nieminen is silent with regards to wherein the navigation system is a mounted on a land vehicle
	Hamilton teaches wherein the navigation system is a mounted on a land vehicle (Para [0004], “New types of location estimation devices are
needed with the development of Virtual Reality, Augmented Reality, Autonomous Drones and Self-Driving Cars, there is a need for precise location determination. Recently, GPS systems have become more accurate after military level precision was made accessible to the public. GPS based systems, however, don't work indoors and other locations such as under bridges or other structures that block a signal
path in the direction of the GPS satellites.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement navigation equipment attached with land vehicle as taught by Hamilton into the navigation system of Nieminen since the technique of Hamilton is applied on navigation system. Therefore, this technique of including navigation system in land vehicle would facilitate the proper navigation for any vehicle including self-driving car (Hamilton, Abstract)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Nieminen in view of Klipp  and further in view of Burgett and further in view of Hamilton and further in view of Williamson et al. (US 20100274444 A1) (hereinafter Williamson).
Regarding claim 3 the combination of Nieminen, Klipp, Burgett and Hamilton teaches the limitations of claim 2.
	Nieminen teaches recursive estimation operation (Para [0053], “The reliability of the measurements and/or the corrected altitude reading can be estimated mathematically using suitable arrangements. This can be done be estimating separately the data and/or system-error estimates relating to separate measurements. Known methods exist for this. If the arrangements for determining the altitude reading are arranged to use an iterative or recursive algorithm, which is arranged to make the altitude reading more precise on the basis of measurement data, the reliability of the final result can be evaluated on the basis of the stabilization time of the algorithm”).
	Nieminen is silent with regards to the recursive estimation operation includes an Extended Kalman Filter (Non-teaching part bold).  
	 Williamson teaches the recursive estimation operation includes an Extended Kalman Filter (Fig 8, 806, Para [0049],).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement extended Kalman filter as taught by Williamson into the navigation system of Nieminen since the technique of Williamson is applied on navigation system. Therefore, applying extended Kalman filter would facilitate enhancement of estimate time step to time step (Williamson, Para [0049])
Claims 4-6 ,8,16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Nieminen in view of Klipp  and further in view of Burgett and further in view of Williamson.
Regarding claims 4, 16 and 19 the combination of Nieminen, Klipp and Burgett teaches the limitations of claim 1,12 and 18 respectively.
	Klipp teaches the state variables representing the calibration parameters (Para [0163] – [0166], discusses about “state” variable. Para [0183] discusses calibration state)
	The combination is silent with regards to the state variables representing the calibration parameters include: a pressure-referenced altitude corresponding to a certain fixed atmospheric pressure value measured by the barometer sensor; a sensitivity estimate, representing a coefficient converting pressure to altitude; and output altitude information; and the state transition model includes: a first system update equation calculating the sensitivity estimate as a previous sensitivity estimate at a previous iteration plus an error on the sensitivity estimate introduced by the first system update equation; a second system update equation calculating the pressure-referenced altitude as a previous pressure-referenced altitude estimate at the previous iteration plus an error on a pressure-referenced altitude estimate introduced by the second system update equation; and a third system update equation calculating the altitude estimate as the pressure- referenced estimated altitude summed to a difference between the pressure measurement and an initialization pressure multiplied by the sensitivity estimate plus an error on the altitude estimate introduced by the third system update equation. 
	Williamson teaches the state variables representing the calibration parameters include ( Para[0045]-[0047]): a pressure-referenced altitude corresponding to a certain fixed atmospheric pressure value (Para [0040], [0062]-[0063] teaches pressure referenced altitude) measured by the barometer sensor (Para [0005] ); a sensitivity estimate (Para [0048], “ sensitivity matrix measurement”)  representing a coefficient converting pressure to altitude ( Para [0084], equation 81) ; and output altitude information (Para [0115]); and the state transition model includes: a first system update equation calculating the sensitivity estimate as a previous sensitivity estimate at a previous iteration plus an error on the sensitivity estimate introduced by the first system update equation (Para [0054], “sensitivity to angle of attack with the error); a second system update equation calculating the pressure-referenced altitude as a previous pressure-referenced altitude estimate at the previous iteration plus an error on a pressure-referenced altitude estimate introduced by the second system update equation ( Para [0084], equation 1, Para [0095], equation 96); and a third system update equation calculating the altitude estimate as the pressure- referenced estimated altitude summed to a difference between the pressure measurement and an initialization pressure multiplied by the sensitivity estimate plus an error on the altitude estimate introduced by the third system update equation ( Para [0095] – [0097]). 
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensitivity and state model as taught by Williamson into the navigation system of Nieminen since the technique of Williamson is applied on navigation system. Therefore, applying sensitivity model for pressure altitude calculation would enhance estimation techniques (Williamson, Para [0004] – [0005]).
Regarding claim 5 the combination of Nieminen, Klipp, Burgett and Williamson teaches the limitations of claim 3.
	Nieminen is silent with regards to comprising providing initialization values to the system update operation, including an estimated altitude initialization value, a pressure-referenced altitude initialization value, a pressure initialization value representing a pressure at which the pressure- referenced altitude is referenced, and a sensitivity initialization value.  
	Williamson teaches comprising providing initialization values to the system update operation, including an estimated altitude initialization value, a pressure-referenced altitude initialization value, a pressure initialization value representing a pressure at which the pressure- referenced altitude is referenced, and a sensitivity initialization value (Para [0100], Discusses initialization of all state variables which means pressure, altitude etc).  
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensitivity and state model as taught by Williamson into the navigation system of Nieminen since the technique of Williamson is applied on navigation system. Therefore, applying sensitivity model for pressure altitude calculation would enhance estimation techniques (Williamson, Para [0004] – [0005]).

Regarding claims 6,17 and 20 the combination of Nieminen, Klipp, Burgett and Williamson teaches the limitations of claim 4,16 and 19 respectively.
	Nieminen is silent with regards to wherein a state transition matrix of the state transition model is obtained by performing partial differentials of the state vector versus each one of the state variables and a system noise matrix as a diagonal matrix having on a diagonal standard deviation of the errors in the first, second and third system update equations, respectively.  
	Williamson teaches wherein a state transition matrix of the state transition model is obtained by performing partial differentials of the state vector versus each one of the state variables and a system noise matrix as a diagonal matrix having on a diagonal standard deviation of the errors in the first, second and third system update equations, respectively (Para [0052], [0075] and [0162] discusses about differential pressure and altitude).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensitivity and state model as taught by Williamson into the navigation system of Nieminen since the technique of Williamson is applied on navigation system. Therefore, applying sensitivity model for pressure altitude calculation would enhance estimation techniques (Williamson, Para [0004] – [0005]).

Regarding claim 8 the combination of Nieminen, Klipp, Burgett and Williamson teaches the limitations of claim 4.
	Nieminen is silent with regards to where the first system update equation is corrected as a function of pressure and altitude.  
	Williamson teaches where the first system update equation is corrected as a function of pressure and altitude (Para [0040], [0043] and [0045]).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensitivity and state model as taught by Williamson into the navigation system of Nieminen since the technique of Williamson is applied on navigation system. Therefore, applying sensitivity model for pressure altitude calculation would enhance estimation techniques (Williamson, Para [0004] – [0005]).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Nieminen in view of Klipp  and further in view of Burgett and further in view of Chen et al. (CN 101975578 A) (hereinafter Chen).
Regarding claim 11 the combination of  Nieminen, Klipp, Burgett teaches the limitations of claim 1.
The combination is silent with regards to wherein the two-dimensional position information is longitude and latitude.  
Chen teaches wherein the two-dimensional position information is longitude and latitude (Page 2, line 8-11)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement latitude and longitude as taught by Chen into the navigation system of Nieminen since the technique of Chen is applied on navigation system. Therefore, utilizing latitude and longitude in two-dimensional position would enhance accuracy of overall navigation (Chen, Page 1)

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
BANDYOPADHYAY et al. (US 20090043504 A1) – This art teaches locating, tracking, and/or monitoring the status of personnel and/or assets (collectively “trackers'), both indoors and outdoors, is provided. Tracking data obtained from any number of sources utilizing any number of tracking methods (e.g., inertial navigation and signal-based methods) may be provided as input to a mapping application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/12/2022